Citation Nr: 1450498	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1978.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current left ear hearing loss is related to noise exposure during active duty.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for left ear hearing loss.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran asserts that he has left ear hearing loss as the result of exposure to acoustic trauma during active duty.  Specifically, he contends that he was exposed to constant noise from helicopters and combat.  

Although the clinical findings on VA examination in June 2012 do not demonstrate left ear hearing loss that meets VA criteria for a disability, the VA examiner provided a diagnosis of sensorineural hearing loss in the left ear.  In addition, a November 2008 private audiogram shows a pure tone threshold of 40 decibels at 4000 Hertz, and the private audiologist diagnosed mild to moderate bilateral sensorineural hearing loss.  In this respect, the Board is cognizant of the holding of the United States Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed his initial service connection claim in January 2009, and based upon the November 2008 audiogram and the VA examiner's diagnosis, the Board finds the Veteran has established a current left ear hearing loss disability for service connection purposes. 

With respect to an in-service event or injury, an undated service treatment record demonstrates a pure tone threshold level, in decibels, of 35 at 3000 Hertz.  As such, the Board finds the evidence indicates some degree of left ear hearing loss during active duty.  See 38 C.F.R. § 3.385; see also Hensley, 5 Vet. App. at 157.  In addition, the Veteran's service personnel records demonstrate that his military occupational specialty was helicopter technician and show that he worked on the flight line around aircraft for approximately 20 years.  Therefore, the Board concedes exposure to acoustic trauma as the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

With evidence of a current disability and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disability and the in-service event or injury.  The Board notes that a June 2012 VA examiner provided a negative opinion with respect to whether any current left ear hearing loss was related to active duty.  However, the Board finds the opinion carries little probative value as it was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Specifically, the VA examiner found the Veteran's left ear hearing loss was within normal limits during active duty.  However, as noted above, an in-service audiogram demonstrates some degree of left ear hearing loss, and therefore, the Veteran's left ear hearing cannot be considered normal.  As such, the factual premise for the June 2012 VA examiner's negative opinion is inaccurate and renders the opinion inadequate for purposes of determining service connection.  

Here, the Board finds it pertinent that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. at 469-71.  In addition, as hearing loss is considered an organic disease of the nervous system for VA purposes, it is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As a result, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his symptoms.  Therefore, the Board finds the Veteran's statements concerning progressive hearing loss since his in-service noise exposure to be credible and competent evidence.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's left ear hearing loss is related to in-service noise exposure.  As such, service connection for left ear hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


